47 N.Y.2d 886 (1979)
Westchester County Civil Service Employees Association, Inc., et al., Respondents,
v.
Alfred B. Del Bello et al., Appellants.
In the Matter of Thomas Spasiano et al., Respondents,
v.
Albert T. Hayduk et al., Appellants.
Thomas Spasiano et al., Respondents,
v.
Alfred B. Del Bello et al., Appellants.
Court of Appeals of the State of New York.
Argued June 6, 1979.
Decided June 14, 1979.
Samuel S. Yasgur, County Attorney (Jonathan Lovett, Kenneth E. Powell and Lester D. Steinman of counsel), for appellants.
James M. Rose, Arthur H. Grae and Natasha H. Rose for Westchester County Civil Service Employees Association, Inc., and another, respondents.
B. Anthony Morosco for Thomas Spasiano and others, respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER. Taking no part: Judge FUCHSBERG.
Order reversed, without costs; in the proceeding the petition is dismissed and in the actions judgment is granted in favor of defendants declaring that Local Law No. 11 is valid and constitutional and may go into effect on July 1, 1979, for the reasons stated in the dissenting opinion by Mr. Justice FRANK D. O'CONNOR at the Appellate Division. Oral application for leave to file a sur reply brief denied.